UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7137



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT DANIEL PRINCE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CR-94-193, CA-99-4018-17-3)


Submitted:   November 30, 2000            Decided:   December 7, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Daniel Prince, Appellant Pro Se. Sean Kittrell, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Daniel Prince seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Prince, Nos. CR-94-193;

CA-99-4018-17-3 (D.S.C. Apr. 19, 2000).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2